15‐536 
United States v. Tagliaferri 
                                          
                    UNITED STATES COURT OF APPEALS 
                         FOR THE SECOND CIRCUIT 
                               ______________                          
                                          
                              August Term 2015 
                                          
               (Argued: March 10, 2016          Decided: May 4, 2016) 
                                          
                              Docket No. 15‐536 
                                                                   
                                          
                              UNITED STATES, 
                                          
                                                                          Appellee, 
                                                                                    
                                  –v.–  
                                     
                 JAMES TAGLIAFERRI, aka Sealed Defendant 1, 
                                     
                                                       Defendant‐Appellant. 
                                     
                             ______________ 
 
Before: 
                   LEVAL, POOLER, and WESLEY, Circuit Judges. 
                                        
 
Appeal  from  a  judgment  of  conviction  entered  by  the  United  States  District 
Court  for  the  Southern  District  of  New  York  (Abrams,  J.).    A  jury  found  James 
Tagliaferri  guilty  of  several  securities‐related  offenses,  including  criminal 
violations of section 206 of the Investment Advisers Act of 1940, 15 U.S.C. § 80b‐
6.    On  appeal,  Tagliaferri  argues,  inter  alia,  that  the  District  Court  erred  in  not 
instructing  the  jury  that  investment  adviser  fraud  requires  proof  of  intent  to 
harm  his  clients.    We  disagree  and  accordingly  AFFIRM  the  judgment  of  the 
District Court. 
                                    _________________ 

              MATTHEW  W.  BRISSENDEN,  Matthew  W.  Brissenden,  P.C.,  Garden 
                  City, NY, for Defendant‐Appellant. 
 
              JASON  H.  COWLEY,  Assistant  United  States  Attorney  (Sarah  Eddy 
                   McCallum,  Assistant  United  States  Attorney,  on  the  brief),  for 
                   Preet Bharara, United States Attorney for the Southern District 
                   of New York, New York, NY, for Appellee. 
               
                               _________________ 

PER CURIAM: 

       Defendant‐Appellant  James  Tagliaferri  appeals  from  a  judgment  of 

conviction  in  the  United  States  District  Court  for  the  Southern  District  of  New 

York  (Abrams,  J.).    A  jury  convicted  Tagliaferri  on  one  count  of  investment 

adviser  fraud,  one  count  of  securities  fraud,  four  counts  of  wire  fraud,  and  six 

counts  of  offenses  in  violation  of  the  Travel  Act,  18  U.S.C.  §  1952.1    On  appeal, 

Tagliaferri  raises  a  number  of  challenges  to  the  sufficiency  of  the  evidence  and 


 The jury was unable to reach a verdict on two counts charging wire fraud and a Travel 
1

Act violation, and these counts were dismissed on the Government’s motion. 



                                               1 
certain  jury  instructions.    The  Court’s  opinion  today  addresses  only  one  such 

challenge:  whether a criminal conviction premised on a violation of section 206 

of  the  Investment  Advisers  Act  of  1940  (“the  Act”),  15  U.S.C.  § 80b‐6,  requires 

proof of intent to harm.  We conclude that it does not.  In a summary order filed 

herewith, we reject the remainder of Tagliaferri’s arguments with respect to his 

Travel Act, securities fraud, and wire fraud convictions.  Accordingly, we affirm 

the judgment of conviction entered by the District Court. 



                                    BACKGROUND 

       James  Tagliaferri  founded  Taurus  Advisory  Group  in  1983  as  a  boutique 

investment  advisory  firm  located  in  Stamford,  Connecticut.    In  late  2006,  he 

relocated  the  firm  to  the  U.S.  Virgin  Islands  and  renamed  it  “TAG  Virgin 

Islands,” also called “TAG VI.”  At this time, Tagliaferri personally had primary 

investment  authority  over  the  vast  majority  of  the  managed  assets  of  the  firm, 

which totaled around $252 million among 115 client accounts.   

       Starting in 2007, Tagliaferri began engaging in three categories of conduct 

that  formed  the  bases  of  his  convictions.2    First,  in  what  the  Government  terms 



2 As required when reviewing a motion for judgment of acquittal, we view all evidence 
in the light most favorable to the Government and draw all permissible inferences in its 


                                             2 
the  “kickback  conduct,”  Tagliaferri  began  investing  his  clients’  assets  with  a 

Long Island company, International Equine Acquisition Holdings (“IEAH”), that 

owned  and  managed  racehorses.    In  return  for  these  investments,  IAEH  paid 

Tagliaferri more than $1.7 million in fees, often calculated as a percentage of the 

client  funds  invested  in  IAEH  securities.    Tagliaferri  did  not  disclose  the 

existence of these payments to his clients—a nondisclosure both contrary to TAG 

VI’s  compliance  policy  and  contradictory  to  a  regulatory  disclosure  statement 

filed  with  the  U.S.  Securities  and  Exchange  Commission  (“SEC”),  in  which 

Tagliaferri denied receiving any economic benefit from non‐clients in connection 

with  client  advice.    Later,  Tagliaferri  attempted  to  recharacterize  these 

transactions:  He sent letters to his clients disclosing the fees but describing them 

as  consulting  fees  for  advice  rendered  to  IAEH,  sent  post‐receipt  invoices  to 

IAEH  listing  financial  or  consulting  services,  and  asked  an  IAEH  employee  to 

alter  IAEH’s  records  to  indicate  the  fees  were  consulting  expenses  instead  of 

investment  banking  fees.    Tagliaferri  also  engaged  in  similar  fee  arrangements 

with  two  brothers,  Jason  and  Jared  Galanis,  in  which  he  received  “referral 

fees”—not disclosed to his clients—for investments in companies affiliated with 

favor, deferring to the jury’s resolution of the weight of the evidence and credibility of 
the witnesses.  See United States v. Persico, 645 F.3d 85, 104 (2d Cir. 2011). 



                                            3 
the  brothers  and  then  issued  post‐receipt  invoices  describing  the  payments  as 

advising fees. 

       Second,  in  what  the  Government  terms  the  “cross‐trade  conduct,” 

Tagliaferri  purchased  securities  from  one  client’s  account  with  another  client’s 

assets,  sometimes  generating  fees  for  himself  as  described  above.    Tagliaferri 

would sometimes sell a client’s poorly performing investments to another client, 

without disclosing to either client that they were engaged in a cross‐trade—also a 

violation of TAG VI’s compliance policy.  In one instance, Tagliaferri told a client 

that  an  overdue  note  was  in  escrow  and  then  arranged  a  series  of  cross‐trade 

transactions to generate the funds to repay the note obligation.  

       Third, in what the Government terms the “fake note conduct,” Tagliaferri 

invested  over  $5  million  in  a  company  called  National  Digital  Medical  Archive 

(“NMDA”).    Despite  its  initial  characterization  as  an  equity  investment, 

Tagliaferri  described  it  as  a  loan  when  clients  inquired,  later  attempting  to  get 

NMDA to agree the investment had been a loan.  He then created a number of 

fictitious  “sub‐notes,”  which  he  deposited  into  the  client  accounts, 

notwithstanding  that  there  was  no  loan  agreement  or  master  note  promising 

repayment of the investment.  He repeatedly mischaracterized the investments to 




                                              4 
his clients and, eventually, engaged in cross‐trades as described above to pay off 

clients who demanded payment on the fictitious sub‐notes.  

       The Government arrested and indicted Tagliaferri in February 2013 and, in 

a  superseding  indictment  the  following  year,  charged  him  with  investment 

adviser fraud, securities fraud, wire fraud, and multiple violations of the Travel 

Act.  At trial, the defense case primarily rested on Tagliaferri’s testimony about 

how  he  made  his  investment  decisions  and  his  characterizations  of  the  fees 

received.  He acknowledged that the fees posed a conflict of interest and should 

have  been  disclosed  to  his  clients  but  argued  that  each  investment  made  was 

based on his good faith belief that it was in the clients’ best interests.  While also 

admitting that the fictitious sub‐notes were improper, he maintained that he had 

always  “believed  that  he  would  be  able  to  work  things  out  so  that  his  clients 

would not be harmed.”  Appellant Br. 17. 

       At  the  charging  conference,  defense  counsel  argued  to  the  District  Court 

that section 206 of the Act required proof not only of “intent to deceive” but also 

of  “intent  to  harm.”    The  Government  disagreed,  arguing  that  scienter  in  the 

context of securities fraud under section 10(b) of the Securities Exchange Act of 

1934 (“the 1934 Act”) requires only an intent to deceive, not to harm, and the Act 




                                             5 
is so analogous as to employ the same standard.  The District Court accepted the 

Government’s  arguments  and  made  the  following  charge  with  respect  to  intent 

to defraud under the Act: 

             [T]he  government  must  prove  beyond  a  reasonable 
             doubt . . . that the defendant devised or participated in 
             the  alleged  device,  scheme,  or  artifice  to  defraud,  or 
             engaged  in  the  allegedly  fraudulent  transaction, 
             practice,  or  course  of  business,  knowingly,  willfully, 
             and with the specific intent to defraud. 

             “Knowingly” means to act voluntarily and deliberately, 
             rather than mistakenly or inadvertently. 

             “Willfully”  means  to  act  knowingly  and  purposely, 
             with an intent to do something the law forbids, that is to 
             say, with bad purpose either to disobey or to disregard 
             the  law.  The  defendant  need  not  have  known  that  he 
             was  breaking  any  particular  law  or  any  particular 
             statute. A defendant need only have been aware of the 
             generally unlawful nature of his act. “Intent to defraud” 
             in  the  context  of  the  securities  laws  means  to  act 
             knowingly and with the intent to deceive. 

             . . . 

             “[G]ood faith,” as I will define that term, on the part of 
             a  defendant  is  a  complete  defense  to  a  charge  of 
             investment adviser fraud. 

             . . . 

             In  considering  whether  or  not  a  defendant  acted  in 
             good faith, however, you are instructed that a belief by 
             the  defendant,  if  such  belief  existed,  that  ultimately 
             everything would work out so that no investors would 


                                           6 
              lose  any  money  or  that  particular  investments  would 
              ultimately  be  financially  advantageous  for  clients  does 
              not  necessarily  constitute  good  faith.  No  amount  of 
              honest belief on the part of a defendant that the scheme 
              will  ultimately  make  a  profit  for  the  investors  will 
              excuse  fraudulent  actions  or  false  representations  by 
              him. 

J.A.  283–86.    During  deliberations,  the  jury  requested  clarification  on  what  the 

phrase  “with  the  specific  intent  to  defraud” meant  in  the  context  of  investment 

adviser  and  securities  fraud.    J.A.  362.    The  judge  responded  by  directing  their 

attention  to  the  language  of  the  jury  charge  that,  in  the  context  of  investment 

adviser fraud, specific intent to defraud “means to act knowingly and with intent 

to deceive.”  J.A. 357.   

       Ultimately, the jury convicted Tagliaferri on twelve of the fourteen counts, 

including  the  count  charging  investment  adviser  fraud.    Under  the  applicable 

sentencing  guidelines,  Tagliaferri  faced  a  recommended  sentence  of  210  to  262 

months’  incarceration;  the  District  Court  entered  a  judgment  sentencing  him  to 

seventy‐two months. 



                                      DISCUSSION 

       Section  206  of  the  Act  makes  it  “unlawful  for  any  investment  adviser,  by 

use of the mails or any means or instrumentality of interstate commerce, directly 



                                              7 
or indirectly” to engage in certain transactions, including “any device, scheme, or 

artifice to defraud any client or prospective client,” “any transaction, practice, or 

course  of  business  which  operates  as  a  fraud  or  deceit  upon  any  client  or 

prospective  client,”  or  “any  act,  practice,  or  course  of  business  which  is 

fraudulent,  deceptive,  or  manipulative.”    15  U.S.C.  §  80b‐6.3    The  Act  also 

authorizes  the  SEC  to  enforce  its  provisions  through,  inter  alia,  investigation, 

issuance of subpoenas, actions for injunctions in federal court, and civil damages 

actions.    See  id.  §  80b‐9.    In  addition,  the  Act  imposes  criminal  penalties  on 

anyone  who  “willfully  violates”  its  provisions  or  any  SEC  rule  or  regulation 

promulgated thereunder.  Id. § 80b‐17. 

       Tagliaferri’s  principal  argument  is  that,  in  a  criminal  prosecution  under 

§ 80b‐17,  section  206  incorporates  the  common  law  requirement  that  intent  to 

defraud includes both intent to deceive and intent to harm.  See, e.g., United States 

v. Regent Office Supply Co., 421 F.2d 1174, 1180–81 (2d Cir. 1970) (holding in the 

context  of  wire  fraud  that  intent  to  defraud  requires  intent  to  harm).  

3 The Act defines an investment adviser as “any person who, for compensation, engages 
in the business of advising others, either directly or through publications or writings, as 
to the value of securities or as to the advisability of investing in, purchasing, or selling 
securities,  or  who,  for  compensation  and  as  part  of  a  regular  business,  issues  or 
promulgates  analyses  or  reports  concerning  securities,”  with  certain  exceptions  not 
relevant here.  15 U.S.C. § 80b‐2(a)(11). 



                                              8 
Accordingly, he argues, the District Court erred in declining to instruct the jury 

that  Tagliaferri’s  intent  to  harm  his  clients  was  a  necessary  element  of  the 

investment adviser charge.  We are unpersuaded.4 

       In  the  context  of  the  SEC’s  authority  to  seek  a  preliminary  injunction  for 

conduct violating the Act, see § 80b‐9(d), the Supreme Court has held that section 

206 departs from common law and does not “require proof of intent to injure and 

actual injury to clients.”  SEC v. Capital Gains Research Bureau, Inc., 375 U.S. 180, 

195  (1963).    To  require  such  proof  would,  the  Court  held,  “defeat  the  manifest 

purpose” of the Act:  “a congressional recognition of the delicate fiduciary nature 

of  an  investment  advisory  relationship,  as  well  as  a  congressional  intent  to 

eliminate,  or  at  least  to  expose,  all  conflicts  of  interest  which  might  incline  [an] 

investment adviser—consciously or unconsciously—to render advice which was 

not disinterested.”  Id. at 191–92 (footnote and internal quotation marks omitted).  

The  Court  relied  on  not  only  the  legislative  history  of  the  Act  but  also  the 



4 “To secure reversal based on a flawed jury instruction, a defendant must demonstrate 
both error and ensuing prejudice.”  United States v. Quinones, 511 F.3d 289, 313 (2d Cir. 
2007).    Where,  as  here,  an  objection  to  a  jury  instruction  is  properly  preserved,  we 
review  the  instruction  de  novo  but  will  reverse  only  “‘where  the  charge,  viewed  as  a 
whole, either failed to inform the jury adequately of the law or misled the jury about the 
correct legal rule.’”  United States v. Binday, 804 F.3d 558, 580–81 (2d Cir. 2015) (quoting 
United States v. White, 552 F.3d 240, 246 (2d Cir. 2009)). 



                                                9 
development  of  common‐law  fraud  itself  to  impose  obligations  on  fiduciaries, 

like investment advisers, to act in “utmost good faith, and full and fair disclosure 

of all material facts.”  Id. at 194 (internal quotation marks omitted).  Finally, the 

Court concluded by noting that the Act, “like other securities legislation enacted 

for  the  purpose  of  avoiding  frauds,”  should  be  construed  “not  technically  and 

restrictively, but flexibly to effectuate its remedial purposes.”  Id. at 195 (internal 

quotation marks omitted). 

      In  an  effort  to  distinguish  Capital  Gains,  Tagliaferri  relies  on  the  Court’s 

observation that the SEC injunction action was neither “a damages suit between 

parties to an arm’s‐length transaction” nor “a criminal proceeding for ‘willfully’ 

violating  the  Act”  and  that  “[o]ther  considerations  may  be  relevant  in  such 

proceedings.”  Id. at 192 & n.40 (quoting § 80b‐17).  In doing so, the Court cited to 

FCC v. American Broadcasting Co., 347 U.S. 284, 296 (1954), in which it applied the 

rule that “penal statutes are to be construed strictly” to a statute that formed the 

basis of both civil enforcement actions and criminal prosecutions.  Accordingly, 

Tagliaferri argues, the scope of section 206 in equitable civil enforcement actions, 

like injunctions under § 80b‐9(d), reaches more broadly than it does in criminal 

prosecutions under § 80b‐17.  Although this argument is not altogether without 




                                            10 
force, it goes too far.  That “penal statutes are to be construed strictly” may well 

bar  the  criminal  application  of  ambiguous  statutory  terms  to  facts  they  do  not 

clearly  cover.    But  this  proposition  does  not  imply  that  a  statute  providing  for 

criminal enforcement of a civil liability must add an additional essential element.  

We  must  therefore  consider  not  only  Capital  Gains  but  also  other  relevant 

precedents.    Viewing  section  206  in  context,  we  conclude  that  intent  to  harm  is 

not an element of a criminal conviction under its terms.  

       To  begin,  the  only  textual  distinction  between  the  civil  and  criminal 

enforcement mechanisms for section 206 is the Act’s requirement that a criminal 

defendant  commit  a  violation  “willfully.”    §  80b‐17.    The  Supreme  Court  has 

observed that while “‘willful’ is a word of many meanings, its construction often 

being influenced by its context. . . .  [W]hen used in a criminal statute, it generally 

means an act done with a bad purpose.”  Screws v. United States, 325 U.S. 91, 101 

(1945) (internal quotation marks omitted); see also Bryan v. United States, 524 U.S. 

184, 191 (1998) (holding that “willfully” requires only “that the defendant acted 

with  knowledge  that  his  conduct  was  unlawful.”  (internal  quotation  marks 

omitted)).    Our  Court  likewise  has  held  in  contexts  similar  to  this  one  that  to 

prove  willfulness,  “the  prosecution  need  only  establish  a  realization  on  the 




                                             11 
defendant’s part that he was doing a wrongful act.”  United States v. Dixon, 536 

F.2d  1388,  1395  (2d  Cir.  1976)  (Friendly,  J.)  (internal  quotation  marks  omitted); 

accord United States v. Kaiser, 609 F.3d 556, 567–70 (2d Cir. 2010).   

       Considering  both  the  text  of  the  provision  and  its  statutory  context,  we 

cannot  say  that  violating  section  206  “willfully”  necessarily  requires  intent  to 

harm one’s clients.  An investment adviser can violate this provision by engaging 

in one of four types of conduct:  (1) a “device, scheme, or artifice to defraud,” (2) 

a  “transaction,  practice,  or  course  of  business  which  operates  as  a  fraud  or 

deceit,”  (3)  a  knowing  sale  or  purchase  of  a  security  to  or  from  a  client,  while 

acting on the behalf of someone other than the client (including oneself), without 

disclosing  the  transaction  and  obtaining  the  client’s  consent,  or  (4)  an  “act, 

practice, or course of business which is fraudulent, deceptive, or manipulative.”  

§  80b‐6.    In  Aaron  v.  SEC,  446  U.S.  680  (1980),  the  Supreme  Court  evaluated 

section  17(a)  of  the  Securities  Exchange  Act  of  1933  (“the  1933  Act”),  which  is 

similarly divided into three subsections.  The Court concluded that the language 

“‘any  device,  scheme,  or  artifice  to  defraud’  [in  the  first  subsection]  plainly 

evince[d]  an  intent  on  the  part  of  Congress  to  proscribe  only  knowing  or 

intentional misconduct.”  Id. at 696 (quoting 15 U.S.C. § 77q(a)(1)).  The other two 




                                              12 
subsections—which prohibited obtaining money or property “‘by means of any 

untrue statement of a material fact or any omission to state a material fact’” and 

engaging “‘in any transaction, practice, or course of business which operates or 

would operate as a fraud or deceit,’” respectively—contained no indication that 

any intent was required.  See id. at 696–97 (quoting § 77q(a)(2)–(3)). 

       Applying  a  similar  textual  analysis  here,  it  is  clear  that,  at  minimum, 

subsections  (2)  and  (4)  do  not  incorporate  the  full  requirements  of  fraudulent 

intent at common law.  Section 206(2) is almost identical to section 17(a)(3) of the 

1933  Act.    The  Aaron  Court  recognized  that  the  language  “‘operates  or  would 

operate  as  a  fraud  or  deceit’  quite  plainly  focuses  upon  the  effect  of  particular 

conduct on members of the investing public, rather than upon the culpability of 

the person responsible.”  446 U.S. at 697 (emphasis in original).  In reaching this 

interpretation,  the  Aaron  Court  in  fact  noted  that  Capital  Gains  had  construed 

section  206(2)’s  similar  language  as  meaning  that  a  showing  of  “deliberate 

dishonesty”  was  not  required.    Id.  (citing  Capital  Gains,  375  U.S.  at  200).  

Similarly,  section  206(4)  prohibits  not  merely  transactions  that  are  “fraudulent” 

but also those that are “deceptive” or “manipulative.”  § 80b‐6(4).  In the context 

of  other  securities  laws,  the  language  “fraudulent,  deceptive,  or  manipulative” 




                                             13 
has  been  construed  to  reach  conduct  motivated  by  either  intent  to  defraud  or 

intent to deceive.  See Schreiber v. Burlington N., Inc., 472 U.S. 1, 12 (1985); see also 

Ernst  &  Ernst  v.  Hochfelder,  425  U.S.  185,  199  (1976)  (“[‘Manipulative’]  connotes 

intentional  or  willful  conduct  designed  to  deceive  or  defraud  investors  by 

controlling  or  artificially  affecting  the  price  of  securities.”  (emphasis  added)).  

Thus,  the  reach  of  section  206(4)  extends  to  practices  motivated  by  intent  to 

deceive, even if not intent to defraud. 

        Examining  the  text  in  conjunction  with  §  80b‐17’s  requirement  of 

willfulness does not provide any logical reason why willfully “engag[ing] in any 

transaction,  practice,  or  course  of  business  which  operates  as  a  fraud  or  deceit 

upon any client or prospective client,” § 80b‐6(2), or willfully “engag[ing] in any 

act,  practice,  or  course  of  business,  which  is  fraudulent,  deceptive,  or 

manipulative,” § 80b‐6(4), requires specific intent to harm.  The former is effect‐

focused,  not  intent‐focused,  and  the  latter  requires,  at  minimum,  intent  to 

deceive.  To violate either provision “willfully” is to do so “with a bad purpose,” 

Screws, 325 U.S. at 101, or “with knowledge that [such] conduct was unlawful,” 

Bryan, 524 U.S. at 191.  As Capital Gains explained, the Act was designed not only 




                                            14 
to capture conduct that was fraud but also to capture conduct that “operates as a 

fraud.”  375 U.S. at 191 (emphasis added).5 

       This conclusion is consistent with both our Circuit’s prior holdings and the 

Supreme  Court’s  explanation  of  section  206.    For  example,  our  Circuit  has 

already  applied  Capital  Gains’s  reasoning  outside  the  context  of  equitable 

injunctions to a civil enforcement action for money damages.  See SEC v. DiBella, 

587 F.3d 553, 567 (2d Cir. 2009) (concluding that “the government need not show 

intent to make out a [section 206(2)] violation.”).  In doing so, we relied in some 

part on the Supreme Court’s further explanation of Capital Gains in Aaron.  There, 

the  Supreme  Court  pointed  out  that,  notwithstanding  Capital  Gains’  distinction 

between  equitable  and  legal  fraud,  “the  language  in  question  in  Capital  Gains, 

‘any practice which operates as a fraud or deceit,’ focuses not on the intent of the 

investment adviser, but rather on the effect of a particular practice.”  Aaron, 446 

U.S. at 694 (alterations omitted) (quoting Capital Gains, 375 U.S. at 195).  Further, 

“insofar  as  Capital  Gains  involved  a  statutory  provision  regulating  the  special 

fiduciary  relationship  between  an  investment  adviser  and  his  client,  the  Court 


5  Likewise,  section  206(3),  while  requiring  knowledge,  prohibits  certain  transactions 
made  without  disclosure  and  obtaining  consent—no  part  of  which  requires  intent  to 
harm.  See § 80b‐6(3). 



                                             15 
there  was  dealing  with  a  situation  in  which  intent  to  defraud  would  not  have 

been required even in a common‐law action for money damages.”  Id.; see also id. 

at 693 (characterizing Capital Gains as holding it unnecessary, “in a suit against a 

fiduciary such as an investment adviser, to establish all the elements of fraud that 

would  be  required  in  a  suit  against  a  party  to  an  arm’s‐length  transaction”).  

Aaron  ultimately  concluded  that  scienter  was  an  element  of  section  10(b)  of  the 

1934 Act but not section 206, precisely because the latter had legislative history, 

statutory  text,  and  the  context  of  a  fiduciary  relationship  cutting  against 

requiring  intent.    See  id.  at  694–95.    As  we  have  just  recently  made  clear  that 

section 10(b) does not require intent to harm, see United States v. Litvak, 808 F.3d 

160,  178–79  (2d  Cir.  2015),  it  would  be  inconsistent  with  Aaron’s  discussion  to 

conclude that section 206 did. 

       To  summarize,  section  206  prohibits  not  only  common‐law  fraud  by 

investment advisers but also “any practice which operates as a fraud or deceit.”  

Capital  Gains,  375  U.S.  at  192.    In  the  special  context  of  a  fiduciary  relationship 

and  given  the  Supreme  Court’s  repeated  language  in  both  Capital  Gains  and 

Aaron  regarding  Congress’s  intent  to  reach  more  than  common‐law  fraud 

between arms‐length parties, it would be inconsistent with the text of section 206 




                                               16 
and  the  congressional  purpose  motivating  it  to  require  specific  intent  to  harm.  

Instead,  the  willfulness  mental  state  required  by  §  80b‐17  ensures  that  criminal 

penalties are  limited  to  cases  in  which  the  Government  is  able  to  prove  that, at 

minimum,  “the  defendant  acted  with  knowledge  that  his  conduct  was 

unlawful.”    Bryan,  524  U.S.  at  191.6    Because  the  wrongfulness  of  section  206 

violations derives from their deceptiveness, proof that the defendant intended to 

deceive  his  clients  suffices  to  establish  the  requisite  mens  rea  for  guilt.  

Accordingly, we find no error in the District Court’s instructions to the jury that 

investment adviser fraud required only intent to deceive and not intent to harm. 


6  Tagliaferri  asserts,  under  such  an  interpretation,  his  conviction  is  in  violation  of  due 
process  because  the  statute  would  be  unconstitutionally  vague.    We  reject  this 
contention easily.  A statute is unconstitutionally vague if it “fails to provide a person of 
ordinary  intelligence  fair  notice  of  what  is  prohibited,  or  is  so  standardless  that  it 
authorizes  or  encourages  seriously  discriminatory  enforcement.”    Holder  v. 
Humanitarian Law Project, 561 U.S. 1, 18 (2010) (internal quotation marks omitted).  The 
statute,  as  interpreted  by  the  Supreme  Court  in  Capital  Gains  and  by  us  today, 
criminalizes  intentionally  deceptive  acts  or  practices  by  a  specific  category  of 
individuals—i.e., investment advisers as defined by the Act, see § 80b‐2(a)(11)—who due 
to their fiduciary relationships and participation in a highly regulated industry are fully 
on notice that deceptive conduct is unlawful.  The law provides the necessary “explicit 
standards”  that  make  it  “reasonably  clear  at  the  relevant  time  that  the  defendant’s 
conduct  was  criminal,”  though  of  course  it  “need  not  achieve  meticulous  specificity, 
which would come at the cost of flexibility and reasonable breadth.ʺ  Mannix v. Phillips, 
619 F.3d 187, 197 (2d Cir. 2010) (internal quotation marks omitted); see also United States 
v. Persky, 520 F.2d 283, 287 (2d Cir. 1975) (rejecting vagueness challenge to section 10(b) 
because “[n]o honest and reasonable citizen could have difficulty in understanding the 
meaning” of the terms used, notwithstanding the fact that “[a]ll these terms . . . call for 
interpretation in accordance to the facts of a given case.”). 



                                                  17 
                                 CONCLUSION 

      For  the  reasons  stated  above,  we  AFFIRM  the  judgment  of  the  District 

Court. 




                                         18